  8:12-cr-00243-RFR-SMB Doc # 159 Filed: 01/21/21 Page 1 of 1 - Page ID # 385




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:12CR243

        vs.
                                                                        ORDER
AARON J. CLARK

                       Defendant.


       Defendant has requested a copy of the docket sheet of this case, as well as a file-stamped
copy of his “Rule 48 Motion” (Filing Nos. 156; 158). Defendant requests he be provided these
copies without pre-payment. Defendant contends he should be provided free copies because he is
currently unable to access his funds because the facility in which he is housed is on lock-down due
to COVID-19.


       Defendant’s request for copies (Filing No. 158) is denied. This case is closed. Defendant
has already filed several motions to vacate under 28 U.S.C. § 2255 which have all been dismissed.
Although Defendant has a “Rule 48 Motion” pending, Defendant has not indicated why a copy of
the docket sheet and file-stamped copy of this filing is necessary. Once Defendant has access to
funds, he may contact the office of the clerk of court to arrange payment for the copies of the
documents he seeks.

       IT IS SO ORDERED.

       Dated this 21st day of January, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
